Case: 19-50907     Document: 00515637815          Page: 1    Date Filed: 11/13/2020




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 13, 2020
                                   No. 19-50907
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rexdual Deneil Robinson, also known as Rexdual
   Robinson, also known as Rexdual Denneil Robinson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                               No. 6:09-cr-00272


   Before Graves, Costa, and Engelhardt, Circuit Judges.
   Kurt D. Engelhardt, Circuit Judge:
          Defendant-Appellant, Rexdual Deniel Robinson, appeals the district
   court’s denial of his motion for sentence reduction filed pursuant to section
   404 of the First Step Act of 2018, Pub. L. 115-391, § 404, 132 Stat. 5194–249
   (2018). The First Step Act allows defendants who were convicted and
   sentenced for certain offenses involving cocaine base (“crack”), prior to the
   effective date of the Fair Sentencing Act of 2010, to be resentenced as if the
Case: 19-50907      Document: 00515637815          Page: 2   Date Filed: 11/13/2020




                                    No. 19-50907


   reduced statutory minimum penalties implemented by the Fair Sentencing
   Act were in place at the time the offenses were committed. On appeal,
   Robinson challenges the district court’s refusal to consider the lower, non-
   career offender sentencing range that would apply if he were sentenced in
   2019, rather than in 2010, in deciding whether to grant his First Step Act
   motion for sentence reduction. Finding no abuse of discretion or legal
   deficiency in the district court’s ruling, we AFFIRM.
                                         I.
          Prior to the 2010 effective date of the Fair Sentencing Act, Rexdual
   Robinson pleaded guilty to possession with intent to distribute at least five
   grams of cocaine base within 1,000 feet of a public school, in violation of 21
   U.S.C. §§ 841(a), (b)(1)(B)(iii), and 21 U.S.C. § 860(a), and was sentenced
   to a within-guidelines sentence of 210 months imprisonment and an eight-
   year term of supervised release. Having received a career offender sentence
   enhancement, under § 4B1.1 of the United States Sentencing Guidelines,
   Robinson’s total offense level of 31, and criminal history category of VI,
   yielded an advisory guidelines range of 188–235 months of imprisonment. On
   the government’s motion, filed pursuant to Rule 35 of the Federal Rules of
   Criminal Procedure, Robinson’s sentence was reduced from 210 to 180
   months.
          In 2019, Robinson filed a motion seeking a retroactive sentencing
   reduction, pursuant to the First Step Act, contending that he should be
   resentenced based on a non-career offender guidelines range of 92–115
   months. Robinson argued that he should no longer be sentenced as career
   offender because, after United States v. Hinkle, 832 F.3d 569 (5th Cir. 2016),
   and United States v. Tanksley, 848 F.3d 347, 352 (5th Cir.), opinion
   supplemented, 854 F.3d 284 (5th Cir. 2017), his 1990 Texas conviction for
   delivery of cocaine no longer qualified as a predicate drug trafficking offense




                                          2
Case: 19-50907      Document: 00515637815          Page: 3    Date Filed: 11/13/2020




                                    No. 19-50907


   for purposes of the U.S.S.G. § 4B1.1 career offender enhancement. Citing
   the various sentencing factors set forth in 18 U.S.C. § 3553(a), Robinson
   argued that a sentence reduction to 108 months was appropriate—because
   his post-sentencing conduct demonstrated rehabilitation—and was
   necessary to avoid unwarranted sentencing disparities between himself and
   persons sentenced as non-career offenders after the 2010 effective date of the
   Fair Sentencing Act.
          After considering the parties’ written submissions, including a reply
   memorandum filed by Robinson, the district court denied the motion in an
   nine-page written order. Relative to the issues on appeal, the district court
   stated, in pertinent part:
                  In the event the Court determines Robinson is eligible
          for a reduction, the Government urges the Court to exercise its
          discretion and deny a reduction. The Government explains,
          given the quantity of cocaine base involved in Robinson’s
          violation of the law, coupled with the fact that Robinson is a
          career offender, Robinson would have received the same
          sentence if the [Fair Sentencing Act] had been in effect at the
          time of Robinson’s original sentencing. Conversely, Robinson
          argues he is no longer subject to the career offender status he
          was given due to changes in the law since the time of his original
          sentencing. Mot. at 1; Reply at 24–25.
                  First, Robinson’s argument that he is not a career
          offender under the current sentencing guidelines is misplaced.
          This argument was addressed by the Fifth Circuit in United
          States v. Hegwood, 934 F.3d 414 (5th Cir. 2019) (rejecting
          defendant’s contention that the district court erred in refusing
          to apply Fifth Circuit precedent from 2017 to remove his career
          offender enhancement imposed in 2008). The defendant [in
          Hegwood] argued that after Tanksley, he no longer qualified for
          the career-offender enhancement (as does Robinson here). Id.
          at 416. The district court left the career-offender enhancement




                                          3
Case: 19-50907    Document: 00515637815           Page: 4   Date Filed: 11/13/2020




                                   No. 19-50907


         in place, holding it was “going to resentence [Hegwood] on the
         congressional change and that alone.” Id. The Fifth Circuit
         affirmed the holding of the district court.
                                       ...
                In determining whether to reduce Robinson’s sentence,
         the Court considers the section 3553(a) factors, along with any
         and all relevant post-conviction conduct, in order to impose a
         new sentence under the First Step Act that is sufficient but not
         greater than necessary. See Pepper v. United States, 562 U.S.
         476, 480 (2011). Robinson’s post-incarceration conduct is
         admirable, as he has not received any disciplinary infractions.
         [] Additionally, he has successfully worked in Tray Transport
         at the facility to which he has been assigned, and he has
         completed several educational courses. []
                However, the Court will not exercise its discretion in
         this case. See First Step Act § 404(c) (stating “nothing in this
         section shall be construed to require a court to reduce any
         sentence pursuant to this section). . . . First, Robinson’s
         current sentence remains within the applicable statutory range.
         Even after the application of the Fair Sentencing Act, Robinson
         is still subject to a statutory maximum of 40 years
         imprisonment. Additionally, Robinson’s current sentence of
         180 months is below the guideline range of 188 to 235 months
         imprisonment (the relevant guidelines at the time of his
         sentencing) and it is within the new guideline range of 151 to
         188 months imprisonment. Thus, the Court believes
         Robinson’s sentence remains appropriate in this case.
                 Secondly, Robinson still remains subject to his career
         offender status, as previously discussed. Moreover,
         Robinson’s conviction under 21 U.S.C. § 860(a) is particularly
         relevant in evaluating whether the Court should exercise its
         discretion. Section 860(a) doubles the penalty ranges for
         violations of 21 U.S.C. § 841(b) because a violation of section
         860(a) involves possession or distribution of drugs within




                                        4
Case: 19-50907      Document: 00515637815           Page: 5   Date Filed: 11/13/2020




                                     No. 19-50907


          1,000 feet of a school. Thus, the Court believes that a denial of
          Robinson’s sentence is appropriate in light of section
          3553(a)(2). See 18 U.S.C. § 3553(a)(2) (the court shall consider
          “the need for the sentence imposed to reflect the seriousness
          of the offense, to promote respect for the law, and to provide
          just punishment”).
                  Finally, the Court agrees with the Government that
          “Robinson’s original sentence was imposed largely due to his
          extensive criminal history.” [] Robinson’s extensive record
          resulted in 15 criminal history points. [] He received 15 points
          even though no criminal history points were assigned for one
          felony drug conviction. [] Additionally, his criminal history
          reflects that Robinson distributed cocaine at least six times and
          possessed a significant amount of crack cocaine, not including
          his arrest for the instant case. PSR ¶¶ 30–32. Therefore, the
          Court finds that Robinson’s criminal history and lack of respect
          for the law heavily weigh against granting a reduction in his
          sentence.
                                         ...
                 Having considered 18 U.S.C. § 3553(a); the United
          States Sentencing Guidelines in an advisory capacity; and the
          Guidelines Policy Statements pursuant to the Sentencing
          Reform Act, the Court finds that a sentence reduction is not
          appropriate in Robinson’s case. . . .
   See September 30, 2019 Order. This appeal followed.
                                         II.
          The district court’s discretionary decision whether to reduce a
   sentence pursuant to the First Step Act is generally reviewed for an abuse of
   discretion. United States v. Stewart, 964 F.3d 433, 435 (5th Cir. 2020); United
   States v. Jackson, 945 F.3d 315, 319 & n.2 (5th Cir. 2019), cert. denied, 140 S.
   Ct. 2699 (2020). It is the defendant’s burden to “show that the trial judge's
   action amounted to an . . . abuse of discretion.” United States v. Garcia, 693




                                          5
Case: 19-50907     Document: 00515637815          Page: 6   Date Filed: 11/13/2020




                                   No. 19-50907


   F.2d 412, 415 (5th Cir. 1982). “A court abuses its discretion when the court
   makes an error of law or bases its decision on a clearly erroneous assessment
   of the evidence.” United States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011)
   (internal quotation marks and citation omitted). “[T]o the extent the court’s
   determination turns on the meaning of a federal statute such as the [First
   Step Act],” de novo review applies. Jackson, 945 F.3d at 319 (internal
   quotation marks and citation omitted).
                                       III.
          The First Step Act of 2018 was enacted to remedy a gap left open by
   the Fair Sentencing Act of 2010 and various amendments to the United
   States Sentencing Guidelines relative to sentences imposed for certain crack
   offenses. In 2010, Congress enacted the Fair Sentencing Act in order to,
   among other things, reduce the disparity in treatment of crack and powder
   cocaine offenses by increasing the threshold quantities of crack required to
   trigger the mandatory minimum sentences under 21 U.S.C. § 841(b)(1)(A)
   and (B). See Fair Sentencing Act of 2010, Pub. L. No. 111-220, § 2, 124 Stat.
   2372 (2010). Specifically, section 2 of the Fair Sentencing Act “increased
   the drug amounts triggering mandatory minimums for crack trafficking
   offenses from 5 grams to 28 grams in respect to the 5-year minimum and from
   50 grams to 280 grams in respect to the 10-year minimum.” Dorsey v. United
   States, 567 U.S. 260, 269 (2012). In effect, section 2 “reduc[ed] the crack-
   to-powder cocaine disparity from 100–to–1 to 18–to–1.” Id. at 264. Section
   3 of the Fair Sentencing Act “eliminated a mandatory minimum sentence for
   simple possession of cocaine base.” United States v. Hegwood, 934 F.3d 414,
   418 (5th Cir.), cert. denied, 140 S. Ct. 285 (2019). The Fair Sentencing Act
   additionally instructed the Sentencing Commission to “make such
   conforming amendments to the Federal [S]entencing [G]uidelines as the
   Commission determines necessary to achieve consistency with other




                                         6
Case: 19-50907         Document: 00515637815              Page: 7     Date Filed: 11/13/2020




                                          No. 19-50907


   guideline provisions and applicable law.” Pub. L. No. 111-220, § 8(2), 124
   Stat. at 2374.
           Importantly, the Fair Sentencing Act’s statutory changes were not
   retroactive. Jackson, 945 F.3d at 318. As a result, sentence modifications
   based on Sentencing Guidelines amendments that were implemented
   pursuant to the Fair Sentencing Act remained unavailable to (1) persons
   whose sentences were restricted by pre-Fair Sentencing Act statutory
   minimums; and (2) persons ineligible under 18 U.S.C. § 3582(c)(2) by virtue
   of having been sentenced as career offenders, pursuant to U.S.S.G. §4B1.1,
   “based on” higher guideline ranges than the reduced drug quantity guideline
   ranges in U.S.S.G. § 2D1.1. See, e.g., Stewart, 964 F.3d at 436 (citing
   U.S.S.G. § 1B1.10, cmt. 1); United States v. Quintanilla, 868 F.3d 315, 318
   (5th Cir. 2017).
           On December 21, 2018, however, the First Step Act of 2018 became
   law, introducing a number of criminal justice reforms. Pertinent here, section
   404 of the First Step Act concerns retroactive application of the Fair
   Sentencing Act of 2010. Pub. L. No. 115-391, § 404(b), 132 Stat. at 5222.1


           1   Section 404 of the First Step Act of 2018 provides:

           (a) DEFINITION OF COVERED OFFENSE.—In this section, the term
   “covered offense” means a violation of a Federal criminal statute, the statutory penalties
   for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law
   111–220; 124 Stat. 2372), that was committed before August 3, 2010.
           (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a
   sentence for a covered offense may, on motion of the defendant, the Director of the Bureau
   of Prisons, the attorney for the Government, or the court, impose a reduced sentence as if
   sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372)
   were in effect at the time the covered offense was committed.
            (c) LIMITATIONS.—No court shall entertain a motion made under this
   section to reduce a sentence if the sentence was previously imposed or previously reduced
   in accordance with the amendments made by sections 2 and 3 of the Fair Sentencing Act




                                                7
Case: 19-50907        Document: 00515637815              Page: 8      Date Filed: 11/13/2020




                                         No. 19-50907


   Specifically, section 404 gives courts the discretion to retroactively apply the
   Fair Sentencing Act to reduce a prisoner’s sentence for certain covered
   offenses. Hegwood, 934 F.3d at 418 (“It is clear that the First Step Act grants
   a district judge limited authority to consider reducing a sentence previously
   imposed.”). A defendant is eligible for a sentence reduction under the First
   Step Act if: (1) he committed a “covered offense”; (2) his sentence was not
   previously imposed or reduced pursuant to the Fair Sentencing Act; and (3)
   he did not previously file a motion under the First Step Act that was denied
   on the merits. Id. at 416–17.
           A “covered offense” within the meaning of the First Step Act is “a
   violation of a Federal criminal statute, the statutory penalties for which were
   modified by section 2 or 3 of the Fair Sentencing Act of 2010, that was
   committed before August 3, 2010.” Pub. L. 115-391, § 404(a), 132 Stat. 5222.
   Whether a defendant has a “covered offense” under section 404(a) depends
   on the statute under which he was convicted, rather than facts specific to the
   defendant’s violation. Jackson, 945 F.3d at 319–20. Thus, if a defendant was
   convicted of violating a statute whose penalties were modified by the Fair
   Sentencing Act, that defendant meets that aspect of a “covered offense.” Id.
           In terms of procedure, a reduced sentence may be imposed, pursuant
   to the First Step Act, upon motion made by a party, the Bureau of Prisons, or
   the court. Pub. L. No. 115-391, § 404(b), 132 Stat. at 5222. Nothing in section
   404 expressly requires that a hearing be held. Jackson, 945 F.3d at 321. And,


   of 2010 (Public Law 111–220; 124 Stat. 2372) or if a previous motion made under this
   section to reduce the sentence was, after the date of enactment of this Act, denied after a
   complete review of the motion on the merits. Nothing in this section shall be construed to
   require a court to reduce any sentence pursuant to this section.
   Pub. L. No. 115-391, § 404, 132 Stat. at 5222 (emphasis added).




                                               8
Case: 19-50907      Document: 00515637815           Page: 9   Date Filed: 11/13/2020




                                     No. 19-50907


   in Jackson, we rejected the defendant’s contention that the district court
   abused its discretion by “supposedly failing to conduct a ‘complete review’
   of his motion ‘on the merits.’” Id. In contrast to cases in which a procedural
   deficiency had occurred, we determined that Jackson had had “his day in
   court” where he had “filed a detailed motion explaining why he should get a
   new sentence; the government responded; the court denied the motion; and,
   on limited remand, it explained why.” Id. at 322.
          Eligibility for resentencing under the First Step Act does not equate
   to entitlement. Id. at 321. Indeed, the statute expressly states: “Nothing in
   this section shall be construed to require a court to reduce any sentence
   pursuant to this section.” Pub. L. No. 115-391, § 404(c), 132 Stat. at 5222.
   To the contrary, the decision whether to wield the resentencing authority
   granted by the First Step Act is one committed to the court’s discretion.
   Jackson, 945 F.3d at 321.
          The First Step Act likewise expressly prescribes the scope of the re-
   sentencing authority granted to courts. Specifically, section 404 directs: “A
   court that imposed a sentence for a covered offense may . . . impose a reduced
   sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in
   effect at the time the covered offense was committed.” Pub. L. No. 115-391,
   § 404(b), 132 Stat. at 5222. Given this statutory directive, “[i]t is clear that
   the First Step Act grants a district judge [only] limited authority to consider
   reducing a sentence previously imposed.” Hegwood, 934 F.3d at 418.
                                         IV.
          Since the statute’s enactment in 2018, we, like the other circuit courts,
   have been asked to answer various questions regarding the proper
   interpretation and application of the First Step Act. These decisions inform
   and aid our consideration of the issues presented in this appeal.




                                          9
Case: 19-50907     Document: 00515637815            Page: 10   Date Filed: 11/13/2020




                                     No. 19-50907


   A. Other Changes in the Law
          In Hegwood, the defendant’s sentence was based in part on a § 4B1.1
   enhancement because he was determined to be a career offender due to his
   two prior felony controlled-substance offenses. Hegwood, 934 F.3d at 415. In
   addition to seeking the benefit of the reduced penalties set forth in the Fair
   Sentencing Act via section 404 of the First Step Act, Hegwood also sought
   application of United States v. Tanksley, 848 F.3d 347, 352 (5th Cir.), opinion
   supplemented, 854 F.3d 284 (5th Cir. 2017), in which this court held that, in
   light of Mathis v. United States, 136 S. Ct. 2243 (2016), a particular Texas
   controlled substance offense no longer qualifies as a predicate conviction for
   purposes of the § 4B1.1 career offender enhancement. Id. at 416. In support
   of his position, Hegwood argued that the use of the word “impose” in the
   First Step Act, rather than the word “modify” found in 18 U.S.C. § 3582(c),
   along with the limitations referenced in U.S.S.G. §1B1.10(a)(3) for § 3582(c)
   modifications, meant that “the First Step Act requires a [Sentencing]
   Guidelines calculation to be made that is correct as of the time of the new
   sentence, and Section 3553(a) factors are to be applied anew.” Id. at 417–18.
   Section 3553(a)(4) directs that a district court, “in determining the particular
   sentence to be imposed, shall consider . . . the kinds of sentence and the
   sentencing range established for . . . the applicable category of offense
   committed by the applicable category of defendant as set forth in the
   guidelines.” 18 U.S.C. § 3553(a)(4).
          Rejecting Hegwood’s argument, we reasoned that, under the First
   Step Act, “calculations that had earlier been made under the Sentencing
   Guidelines are adjusted ‘as if’ the lower drug offense sentences were in effect
   at the time of the commission of the offense.” Hegwood, 934 F.3d at 418.
   “That is the only explicit basis stated for a change in the
   sentencing[,][and][i]n statutory construction, the expression of one thing
   generally excludes the other.” Id. Accordingly, we concluded:



                                          10
Case: 19-50907     Document: 00515637815             Page: 11   Date Filed: 11/13/2020




                                      No. 19-50907


                 The express back-dating of Sections 2 and 3 of the Fair
          Sentencing Act of 2010—saying the new sentencing will be
          conducted “as if” those sections were in effect “at the time the
          covered offense was committed”— supports that Congress did
          not intend that other changes were to be made as if they too
          were in effect at the time of the offense.
   Id. (emphasis added). We thus explained the mechanics of the First Step Act
   resentencing process as follows:
                   The district court decides on a new sentence by placing
          itself in the time frame of the original sentencing, altering the
          relevant legal landscape only by the changes mandated by the
          2010 Fair Sentencing Act. The district court’s action is better
          understood as imposing, not modifying, a sentence, because
          the sentencing is being conducted as if all the conditions for the
          original sentencing were again in place with the one exception.
          The new sentence conceptually substitutes for the original
          sentence, as opposed to modifying that sentence.
   Id. at 418–19. On the other hand, like the sentence modification procedure in
   § 3582(c)(2), “which opens the door only slightly for modification of
   previously imposed sentences for certain specified reasons,” imposition of a
   new sentence under § 404(b) similarly does not involve a “plenary
   resentencing proceeding” and permits “only a limited adjustment.” Id. at
   418 (quoting Dillon v. United States, 560 U.S. 817, 826 (2010)). Because of
   the district court’s limited role under § 404(b), we held that “[t]he district
   court committed no error in continuing to apply the career-criminal
   enhancement when deciding on a proper sentence for Hegwood.” Id. at 419.
          In reaching this conclusion, we found no conflict between our
   interpretation of section 404 of the First Step Act and the provisions of 18
   U.S.C. §§ 3582 and 3553. Id. at 418. We reasoned:
          The district court under Section 3582(a) is only required to
          consider the Section 3553(a) factors “to the extent that they




                                           11
Case: 19-50907     Document: 00515637815            Page: 12   Date Filed: 11/13/2020




                                     No. 19-50907


          are applicable.” The government, relying on the fact that the
          First Step Act gives the court discretion whether to reduce a
          sentence, argues that the ordinary Section 3553(a)
          considerations apply to determine whether to reduce the
          defendant’s sentence.
   Id.
          Earlier this year, in Stewart, we again faced a question concerning the
   legal authorities under which a First Step Act motion is to be considered. 964
   F.3d at 437. In that case, the parties did not dispute Stewart’s eligibility to
   seek a sentencing reduction under the First Step Act. Rather, they disagreed
   regarding the version of the Sentencing Guidelines that governed imposition
   of his reduced sentence. Citing Hegwood, the government argued Stewart’s
   offense level should have been calculated using the 2001 Sentencing
   Guidelines (those in effect at the time of his original sentencing), rather than
   the less onerous 2018 Sentencing Guidelines, which by virtue of Amendment
   750, would yield a lower offense level and resulting sentencing range. We
   held that the district court erred in refusing to apply Amendment 750 in
   calculating Stewart’s post-First Step Act sentencing range, reasoning that
   Amendment 750 is “an alteration of the legal landscape” promulgated
   pursuant to the Fair Sentencing Act itself. Stewart, 964 F.3d at 437.
          Significantly, Hegwood was distinguished as prohibiting only
   consideration of interim change in the law having nothing to do with the Fair
   Sentencing Act. Id. at 438. (“Hegwood primarily stands for the proposition
   that defendants seeking relief under section 404(b) of the [First Step Act]
   cannot take advantage of changes in the law that have nothing to do with [the
   Fair Sentencing Act].”) “Unlike the defendant in Hegwood, Stewart [did] not
   seek removal of his career offender status at all, let alone based on
   intervening, non-FAIR-related caselaw.” Id. “Instead, Stewart invoke[d] a
   change in the law that did result from [the Fair Sentencing Act]: Amendment




                                          12
Case: 19-50907        Document: 00515637815               Page: 13       Date Filed: 11/13/2020




                                          No. 19-50907


   750’s revision of the marijuana equivalency for crack cocaine.” Id. “Put
   differently, Amendment 750 is an alteration to the legal landscape ‘mandated
   by [the Fair Sentencing Act]’ and therefore a valid consideration in the
   ‘mechanics of First Step Act sentencing.’” Id. at 439 (quoting Hegwood, 934
   F.3d at 418).
           Accordingly, although Stewart’s career offender enhancement was not
   eliminated by the First Step Act (consistent with the limited legal changes
   that Hegwood has determined that the First Step Act authorizes), the Fair
   Sentencing Act’s changed statutory minimums and maximums reduced his
   corresponding career offender offense level (from 37 to 34), pursuant to
   U.S.S.G. § 4B.1.1, such that his resulting guidelines range was 262–327
   months imprisonment (using the 2018 Sentencing Guidelines), rather than
   324–405 months imprisonment (using the 2001 Sentencing Guidelines). Id.
   at 436–39.2 Notably, the Stewart panel was careful to emphasize that “we
   need not and do not decide whether a district court faced with a resentencing
   motion invoking section 404(b) of the [First Step Act] must
   apply all retroactive amendments to the Sentencing Guidelines.” Id. at 439.
   B. Consideration of Post-Sentencing Conduct
           In Jackson, which was decided in the interim between Hegwood and
   Stewart, we rejected the assertion that the district court is obligated to
   consider the movant’s post-sentencing conduct. 945 F.3d at 322 & n.7. To
   explain our ruling, we reiterated Hegwood’s conclusions that, under the First



           2
             Relatedly, in Hegwood, we affirmed the district court’s two-point reduction of
   Hegwood’s career offender offense level (based on the First Step Act), as well as the district
   court’s refusal to eliminate Hegwood’s career offender enhancement based on
   “intervening caselaw” that would, if applied, “preclude[] his prior convictions from
   triggering the career offender enhancement altogether.” See Stewart, 964 F.3d at 438
   (citing Hegwood, 934 F.3d at 416–19).




                                                13
Case: 19-50907     Document: 00515637815           Page: 14    Date Filed: 11/13/2020




                                    No. 19-50907


   Step Act, the court (1) “plac[es] itself in the time frame of the original
   sentencing, altering the relevant legal landscape only by the changes mandated
   by the 2010 Fair Sentencing Act”; and (2) “cannot consider other post-
   sentencing changes in the law.” Id. (quoting Hegwood, 934 F.3d at 418)
   (emphasis added). Given those determinations, we reasoned, in Jackson, that
   it “would therefore make little sense to mandate . . . that the court consider a
   defendant’s post-sentencing conduct, which would be to peer outside ‘the
   time frame of the original sentencing.’” 945 F.3d at 322 & n.8 (emphasis
   added in part). Nevertheless, “we did ‘not hold that the court cannot consider
   post-sentencing conduct—only that it isn’t required to.’” Id. at 322 n.7
   (emphasis added).
   C. Other Consideration of 18 U.S.C. § 3553 (a) Factors
          In Jackson, finding no abuse of discretion had occurred, we
   additionally concluded that the district court “properly considered Jackson’s
   extensive criminal history and role in the offense in declining to reduce the
   sentence.” 945 F.3d at 322. In other words, we determined that the district
   court could consider the § 3553(a) factors in deciding whether to reduce a
   sentence under the First Step Act. Id.; see 18 U.S.C. § 3553(a) (identifying
   factors including “the nature and circumstances of the offense and the
   history and characteristics of the defendant”). However, we did not “hold
   that the court must consider the factors in [] § 3553(a) in deciding whether to
   resentence under the [First Step Act]; instead, we “reserve[d] the issue for
   another day.” Id. at 322 n.8.
   D. Reduction of a “Within Guidelines Range” Sentence
          Most recently, in United States v. Carr, 823 F. App’x 252 (5th Cir.
   2020), the appellant argued that the district court erroneously interpreted
   the First Step Act to preclude the reduction of a sentence that remained
   within the imprisonment range calculated pursuant to applicable provisions




                                         14
Case: 19-50907     Document: 00515637815            Page: 15   Date Filed: 11/13/2020




                                     No. 19-50907


   of the United States Sentencing Guidelines (hereinafter referred to as the
   “guidelines range”) at the time of resentencing. Despite the First Step Act’s
   statutory changes, Carr’s resulting guidelines range was unaffected and his
   original sentence remained within that range. Carr was designated a career
   offender under U.S.S.G. § 4B1.1 and had been sentenced to concurrent 327-
   month prison terms on two counts, as well as a consecutive term of 60
   months on a firearm offense. In his First Step Act motion, Carr argued that
   his good behavior in prison warranted a downward reduction from the
   otherwise applicable guidelines range. Denying Carr’s motion, the district
   court explained: “A downward variant sentence of imprisonment is not
   imposed since the original sentencing judge imposed a guideline sentence.”
          On appeal, both parties presumed that the First Step Act permits a
   downward departure from the guidelines range in this context. Carr argued
   that the district court, however, erroneously interpreted the First Step Act
   to preclude the reduction of a sentence that remained within the guidelines
   range at the time of a First Step Act resentencing. In support of this position,
   Carr emphasized the district court’s failure to “address any of the arguments
   and evidence” that he had presented, including his “claimed exemplary post-
   sentencing conduct in prison.”
          Affirming the district court, we noted that Jackson expressly held that
   district courts applying the First Step Act are not “obliged to consider . . .
   post-sentencing conduct.” Carr, 823 F. App’x at 255 n.2 (quoting Jackson,
   945 F.3d at 321) (emphasis added). We further concluded that Carr had
   failed to show that the district court based its decision on an erroneous
   interpretation of the First Step Act, explaining:
                  On the contrary, a more plausible interpretation of the
          district court’s reasoning is that the court exercised its
          discretion and chose not to reduce Carr’s original term of
          imprisonment. For example, the court explained that a




                                          15
Case: 19-50907     Document: 00515637815           Page: 16   Date Filed: 11/13/2020




                                    No. 19-50907


          downward variance “is” not imposed—not that a downward
          variance “must” not be imposed, “cannot” be imposed, or
          “may” not be imposed. In the absence of any mandatory
          language, we cannot assume that the district court
          misinterpreted the [First Step] Act and perceived itself to be
          bound by a statutory rule or requirement. Indeed, Carr himself
          argued in the district court that the First Step Act “places no
          restriction on what [a court] may consider in imposing a
          reduced sentence.” To be sure, we find more persuasive the
          understanding that the district court believed Carr’s original
          term of imprisonment to remain appropriate, and so decided,
          as an exercise of its broad discretion, not to impose a lesser
          term.
                 In any event, even if we found the district court's
          reasoning ambiguous, Carr has the burden to convince us that
          an abuse of discretion actually occurred. Garcia, 693 F.2d at
          415. Identifying an ambiguous statement that could be read to
          evince an abuse of discretion is not enough.
   Carr, 823 F. App’x at 255.
                                        V.
          In this appeal, Robinson challenges the district court’s refusal to
   consider the lower, non-career offender sentencing range that would apply if
   he were sentenced in 2019, rather than in 2010, in deciding whether to grant
   his First Step Act motion for sentence reduction. Thus, we are asked to
   decide whether a district court, in exercising the sentencing discretion
   granted by the First Step Act, may consider, as a § 3553(a) sentencing factor,
   that a defendant originally sentenced as a career offender, for purposes of
   U.S.S.G. § 4B1.1, would not hold that status if originally sentenced, for the
   same crime, today.
          Our research has revealed that a number of our sister circuits likewise
   are being asked similar questions. See United States v. Griffin, 821 F. App’x




                                         16
Case: 19-50907      Document: 00515637815           Page: 17   Date Filed: 11/13/2020




                                     No. 19-50907


   249 (4th Cir. 2020); United States v. Deruise, 816 F. App’x 427, 429 (11th Cir.
   2020); United States v. Sims, 824 F. App’x 739 (11th Cir. 2020); United States
   v. Flowers, 963 F.3d 492 (6th Cir. 2020); United States v. Hudson, 967 F.3d
   605 (7th Cir. 2020); United States v. Kelley, 962 F.3d 470 (9th Cir. 2020);
   United States v. Harris, 960 F.3d 1103, 1106–07 (8th Cir. 2020); United States
   v. Chambers, 956 F.3d 667 (4th Cir. 2020); United States v. Shaw, 957 F.3d
   734, 741–42 (7th Cir. 2020). Although the case law is still evolving, it appears
   that most circuits generally permit, but not require, some consideration of
   current guideline ranges, in evaluating a First Step Act motion, insofar as the
   information relates to § 3553(a) factors.
          In this circuit, our decisions in Hegwood, Jackson, and Stewart are
   controlling. Based on those cases, any argument by Robinson that the district
   court was required to consider the lower non-career offender guideline range
   that would apply if his original sentencing were in 2019, rather than 2010, is
   foreclosed as a matter of law pursuant to our rule of orderliness. On the other
   hand, as our discussion above indicates, we have approved courts’
   consideration of § 3553(a) factors in deciding First Step Act motions.
   Although Jackson had not been decided at the time that Robinson’s motion
   was denied, Hegwood had. See Hegwood, 934 F.3d at 418; see also 18 U.S.C.
   § 3553(a) (identifying factors including “the nature and circumstances of the
   offense and the history and characteristics of the defendant”).
          Robinson nevertheless contends that the district court interpreted
   Hegwood as prohibiting any consideration of the fact that he would not be
   sentenced as a career offender if sentenced today. As the quoted excerpt
   from its order reflects, the district court, citing our decision in Hegwood,
   certainly stated: “Robinson still remains subject to his career offender
   status.” See September 30, 2019 Order at 8. Importantly, however, that is
   not all the order states.




                                          17
Case: 19-50907      Document: 00515637815            Page: 18    Date Filed: 11/13/2020




                                      No. 19-50907


          Conversely, the order reflects the court’s full awareness and
   understanding of Robinson’s position and all of the information that he
   provided in support of it. In other words, the order reflects that the district
   court gave due consideration to all of Robinson’s arguments in favor of a
   reduction in light of the § 3553(a) factors. Indeed, the district court expressly
   confirmed—three different times—that it was considering § 3553(a) factors,
   including Robinson’s post-incarceration work, which the court characterized
   as “admirable.” See September 30, 2019 Order at 4, 7–8. Nevertheless, the
   court decided that it “will not exercise its discretion in this case.” Id. at 7.
          Contrary to Robinson’s assertion, a close look at the remainder of the
   court’s order reveals the primary reason for this decision was not because the
   court thought it was precluded from considering what Robinson’s guidelines
   range would be if his original sentencing were in 2019, rather than 2010.
   Undoubtedly, the district court’s true focus, in deciding to deny Robinson’s
   motion, was his “extensive criminal history”—which included numerous
   drug distribution offenses—and his “lack of respect for the law.” Id. at 8. In
   fact, the court’s order expressly states: “Robinson’s conviction under 21
   U.S.C. § 860(a) is particularly relevant in evaluating whether the Court
   should exercise its discretion.” Id. This is understandable, since, as the court
   explains: “Section 860(a) doubles the penalty ranges for violations of 21
   U.S.C. 841(b),” yielding Robinson’s 40-year statutory maximum, “because
   a violation of section 860(a) involves possession or distribution of drugs
   within 1,000 feet of a school.” Id.
          The order further clarifies:
                Thus, the Court believes that a denial of Robinson’s
          sentence is appropriate in light of section 3553(a)(2). See 18
          U.S.C. § 3553(a)(2) (the court shall consider “the need for the
          sentence imposed to reflect the seriousness of the offense, to
          promote respect for the law, and to provide just punishment”).




                                           18
Case: 19-50907     Document: 00515637815           Page: 19   Date Filed: 11/13/2020




                                    No. 19-50907


                  Finally, the Court agrees with the Government that
          “Robinson’s original sentence was imposed largely due to his
          extensive criminal history.” Robinson’s extensive record
          resulted in 15 criminal history points. He received 15 points
          even though no criminal history points were assigned for one
          felony drug conviction. Additionally, his criminal history
          reflects that Robinson distributed cocaine at least six times and
          possessed a significant amount of crack cocaine, not including
          his arrest for the instant case. Therefore, the Court finds that
          Robinson’s criminal history and lack of respect for the law
          heavily weigh against granting a reduction in his sentence.
   Id.
          Additionally, as the government emphasizes, there is no suggestion in
   the entirety of the nine-page order that the district court wanted to reduce
   Robinson’s sentence but thought itself legally barred from doing so. To the
   contrary, Hegwood emphasizes that the decision whether to reduce a sentence
   is firmly committed to the district court’s discretion. At any rate, we are not
   persuaded that any legal error occurred here in the district court’s
   assessment of Robinson’s motion. That is, we are not convinced that the
   district court based its determination on an erroneous interpretation of the
   First Step Act or Hegwood. Instead, as we concluded in our recent decision in
   Carr, it is more plausible, on the record before us, that the district court,
   having evaluated all pertinent factors, simply exercised its statutory
   discretion to deny the motion. And, on this record, we find no abuse of
   discretion.
                                        VI.
          For the reasons stated herein, we AFFIRM.




                                         19